                           Case 1:20-cv-02860-ER Document 28 Filed 01/13/21 Page 1 of 2

Attorneys admitted in                                                                           Doniger // Burroughs
                                                                                                Doniger    Burroughs Building
                                                                                                                     Building
California, New York,                                                                           603
                                                                                                603 Rose
                                                                                                    Rose Avenue
                                                                                                           Avenue
Texas, Pennsylvania, and                                                                        Venice,
                                                                                                Venice, California
                                                                                                        California 90291
                                                                                                                   90291
Maine
                                                                                                New York
                                                                                                Doniger    Office
                                                                                                        / Burroughs NY
Sender’s contact:                                                                               295
                                                                                                231 Madison           22nd Floor
                                                                                                             Avenue, Suite
                                                                                                    Norman Avenue,         413
scott@donigerlawfirm.com                                                                        New York,New
                                                                                                Brooklyn,  NewYork
                                                                                                                 York11222
                                                                                                                      10017
(310) 590-1820
                                                                                                Sender’s contact:
                                                                                                scott@donigerlawfirm.com
                                                                                                (310) 590-1820


                                                    January 12, 2021

DELIVERED VIA ECF

Honorable Edgardo Ramos                                                                   , page 2.
Thurgood Marshall U.S. Courthouse
40 Foley Square
Courtroom 619
New York, New York 10007

                                    Case Title:          Seliger v. Breitbart News Network LLC;
                                                         1:20-cv-02860-ER
                                    Re:                  Request for Extension and Adjournment of Case
                                                         Management Conference

Your Honor:

        Our office represents Plaintiff Mark Seliger (“Seliger”) in this copyright infringement matter involving a
single photograph. We write pursuant to Rule 1E of Your Honor’s Individual Practices and with consent of
defense counsel to respectfully request a 14-day extension of certain discovery deadlines. The reason for this
request is that the parties have recently resolved a discovery dispute and are awaiting production of certain
documents and information, which is scheduled to take place by the end of this week. There have been no
previous requests for an extension.

        The parties respectfully request that the deadlines for initial expert disclosures be extended from January
15 to January 29, rebuttal expert reports be extended from January 29 to February 12, and expert depositions
and the close of all discovery be extended from February 12 to February 26. The parties also respectfully
request that the next case management conference, currently scheduled for February 12, 2021 at 11:30 a.m., be
adjourned to the week of March 8 or a date convenient to the Court.

          We thank Your Honor for consideration of this request.

                                                  Respectfully submitted,

                                            By: /s/ Scott Alan Burroughs
                                                Scott Alan Burroughs
                                                Laura M. Zaharia
                                                DONIGER / BURROUGHS
                                                For the Plaintiff



                                                            1
                 Case 1:20-cv-02860-ER Document 28 Filed 01/13/21 Page 2 of 2




                                   [Proposed] Revised Scheduling Order

The deadline for initial expert disclosures is extended from January 15 to January 29;
The deadline for rebuttal expert reports is extended from January 29 to February 12; and
The deadline for expert depositions and all discovery is extended from February 12 to February 26.
The next case management conference is scheduled for __________________________
                                                           February 26, 2021                  11:30 a.m.
                                                                                         at _____________.
The February 12 case management conference is adjourned.
SO ORDERED.

Dated: January 13, 2021                                      _______________________________________
New York, New York                                            Honorable Edgardo Ramos, U.S. District Judge




                                                    2 of 2
